UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS

                                           NO. 13-3469

                                 JEFFREY T. PETITTI, APPELLANT,

                                                 V.

                                   ROBERT A. MCDONALD,
                          SECRETARY OF VETERANS AFFAIRS, APPELLEE.


                         On Appeal from the Board of Veterans' Appeals


(Argued May 5, 2015                                                     Decided October 28, 2015)


       Michael S. Just, of Providence, Rhode Island, for the appellant.

      Brent Bowker, with whom Will A. Gunn, General Counsel; Mary Ann Flynn, Assistant
General Counsel; and Kenneth A. Walsh, Deputy Assistant General Counsel, were on the brief, all
of Washington, D.C., for the appellee.

       Before HAGEL, Chief Judge, and SCHOELEN, and BARTLEY, Judges.


       SCHOELEN, Judge: Jeffrey T. Petitti appeals through counsel, a November 20, 2013, Board
of Veterans' Appeals (Board) decision that denied entitlement to a disability rating in excess of 40%
for rheumatoid arthritis (RA). Record (R.) at 3-21. This matter was referred to a panel of the Court
to address, with oral argument, whether the Board erred in concluding that Mr. Petitti was not
entitled to a minimum compensable disability rating for each affected joint under 38 C.F.R. § 4.71a,
Diagnostic Code (DC) 5002, as read in light of 38 C.F.R. § 4.59. As explained below, the Court
concludes that objective evidence of painful motion is required under DC 5002. However, the Court
will reverse the Board's factual finding that Mr. Petitti did not have such objective confirmation of
painful motion. The Board decision will be vacated and the matter will be remanded for further
adjudication so that the Board may determine the proper disability rating for Mr. Petitti's RA.
                                              I. BACKGROUND
                                                 A. Active Duty
         Mr. Petitti served on active duty in the U.S. Air Force from July 1985 to July 1991 and from
November 1993 to May 1995. R. at 1003-06. Service treatment records indicate that, in June 1994,
Mr. Petitti was seen for a sudden onset of burning pain in his hands, wrists, and feet that was
accompanied by swelling, stiffness, and erythema. R. at 794-96, 797, 899. Over the course of the
next several months, these symptoms continued, worsened, and spread to the elbows, shoulders,
knees, ankles, and hips. R. at 799-824, 897-98, 912. Mr. Petitti also experienced "considerable"
morning stiffness for 2 to 3 hours with intermittent redness and tenderness in the hands, which was
aggravated with activity. R. at 808, 894. He could no longer work at his private job as a landscaper,
and he had difficulty with certain tasks, such as washing dishes. R. at 894. By September 1994,
Mr. Petitti was diagnosed by a military physician with seronegative RA and placed on an
immunosuppressive drug regimen. R. at 824.
         In November 1994, Mr. Petitti underwent an Air Force Medical Evaluation Board
proceeding. R. at 695-96. He was provided a physical examination, which indicated that he had
compression tenderness of the wrist and fingers with "mild synovial bogginess"1 in the fingers.
R. at 696. Additionally, there was tenderness with range of motion of the shoulders and right hip.
Id. Mr. Petitti's medication for his RA was continued, but he showed no significant improvement.
Id. For example, pain in his hands and feet increased. In May 1995, Mr. Petitti was honorably
discharged and placed on the Temporary Disability Retired List (TDRL). R. at 1456-57.
                                                B. Postdischarge
         In May 1995, Mr. Petitti submitted a claim for VA disability benefits for RA. R. at 1452-55.
In a June 1995 outpatient treatment record from the Rheumatology Clinic at the Madigan Army
Medical Center in Tacoma, Washington, a military physician indicated that Mr. Petitti continued to
complain of early morning stiffness, which improved with medication. R. at 1445. However, before
each dose of medication was administered, his symptoms had also increased. Id. The physician



         1
           "Synovitis" is inflammation of a synovium (membrane); it is usually painful, particularly on motion, and is
characterized by a fluctuating swelling due to effusion within the synovial sac. DORLAND'S ILLUSTRATED MEDICAL
DICTIONARY 1856 (32 ed. 2012) [hereinafter DORLAND'S].

                                                          2
examined Mr. Petitti and noted that he had a full range of motion in all joints with some traces of
synovitis in the hands and right knee. Id.
         In September 1995, a VA regional office (RO) granted disability compensation for RA and
assigned a 20% disability rating for this condition under DC 5002, effective May 23, 1995, the date
after he was separated from service.2 R. at 1438-41, 1005. Mr. Petitti did not appeal that decision
and it became final.
         In September 1996, Mr. Petitti underwent a TDRL reexamination conducted by the Air Force
Physical Evaluation Board in which he reported having episodes of morning stiffness in his joints
that lasted anywhere from 20 minutes to as long as an hour. R. at 1433-35. On examination, he had
a full range of motion throughout all his joints with no evidence of redness, swelling, effusion, or
tenderness. R. at 1434. The diagnosis was "seronegative nonerosive [RA] that is currently in
remission." Id. The examiner noted that Mr. Petitti had a good response to medication; however,
Mr. Petitti stated that he could not perform the fine hand movement required of his previous military
job as an electronics technician or work in the private sector as a landscaper. Id. The examiner
opined that it was unlikely that Mr. Petitti could return to active duty or resume his former
occupations. R. at 1435. Finally, the examiner concluded that "although [Mr. Petitti's] arthritis has
been quiescent, the course of his arthritis is unpredictable and he could suffer a flare[up] in the
future." Id. Mr. Petitti was ultimately discharged from the Air Force with disability severance pay.
R. at 1436-37.
         In June 2006, Mr. Petitti was seen and treated by a VA physician for complaints of increased
stiffness in his feet, hands, wrists, elbows, and ankles. R. at 1360. Because of swelling of the hands
and wrists in the mornings, he could not make a fist. Id. The swelling subsided during the day. Id.
Mr. Petitti also stated that when the weather changed, his condition became more symptomatic. Id.
Upon examination, the physician noted that Mr. Petitti's elbows and wrists were tender and that there


         2
            Under DC 5002, RA is rated one of two ways. If the RA is "active," then disability ratings from 20% to 100%
are assignable depending upon the severity of the symptoms. Alternatively, if the RA is not "active," it may be rated on
the basis of chronic residuals such as limitation of motion. 38 C.F.R. § 4.71a, DC 5002 (2015). DC 5002 provides that
the limitation of motion should be rated under the appropriate DCs for the joints involved. Id. When limitation of motion
is noncompensable, a 10% rating is applicable for each major joint or group of minor joints involved. These ratings are
to be combined but not added. The DC states that the limitation of motion must be "objectively confirmed by findings
such as swelling, muscle spasm, or other satisfactory evidence of painful motion." Id.

                                                           3
was a "trace" of synovitis in the wrists. Id. Additionally, there was crepitus in the knees without
effusion and tenderness in the toes. Id. The physician noted that Mr. Petitti had "definite [g]elling"3
and pain in his joints. Id. The physician remarked that Mr. Petitti was having a mild "rheumatoid
flare" and ordered additional medication. Id.
        In February 2007, Mr. Petitti filed a claim for an increased rating for RA. R. at 1394. A VA
treatment note from that same month indicates that the main joints involved were his shoulders,
elbows, wrists, hands, feet, and ankles. R. at 1361. A VA physician examined Mr. Petitti and found
that he had synovitis of the right wrist with a trace of synovitis in his left wrist, and synovitis
bilaterally in the joints of the hands. Id.
        A March 2007 VA treatment note indicates that Mr. Petitti reported morning stiffness that
lasted for 1 to 2 hours. R. at 1362. The VA physician examined Mr. Petitti and found that he had
no swollen or tender joints. R. at 1363.
        In April 2007, Mr. Petitti underwent a VA infectious, immune, and nutritional disabilities
examination. R. at 1366-70. He reported that after a recent change in medication, his symptoms
were "stable." R. at 1367. The examiner noted that Mr. Petitti experienced general weakness and
fatigue. Id. Mr. Petitti reported monthly flareups, which lasted for one day. Id. His last flareup
occurred shortly before his examination. Id. He reported that he had more than six flareups in the
past year. Id. The flareups affected his energy level, and he could not work more than 20
consecutive minutes without resting. R. at 1370. Additionally, Mr. Petitti reported painful joints
in his hands. Id. His symptoms were worse in the morning upon awakening and improved during
the day with activity. R. at 1367. He experienced increased pain when he wrote for more than 5
minutes. R. at 1369. During the examination, he reported having a dull ache in his hands. R. at
1367. He had a full range of motion in the hands, feet, and ankles, which did not decrease with
repetitive motion. R. at 1368. However, Mr. Petitti reported that following repetitive motion testing
he had stiffness in the hands. Id.
        Further, the examiner indicated that Mr. Petitti had been employed full time, and during the
past year, he had not lost any time from work. R. at 1369. However, he recently left his job as a


        3
         "Gelling" in arthritis means "becoming stiff and fixed in any position when movement does not occur for a
prolonged period." http://medical-dictionary.the free dictionary.com/gelling (last visited Oct. 26, 2015).

                                                        4
delivery driver because he was afraid that while driving his joint pain would be exacerbated. Id. The
examiner concluded that Mr. Petitti's RA had "significant effects" on his occupational ability because
of "decreased mobility, manual dexterity[,] lack of stamina," and increased tardiness. R. at 1370.
Additionally, the examiner concluded that the RA affected Mr. Petitti's daily activities. Id. For
example, the examiner indicated that Mr. Petitti's RA had a "mild" effect on recreation and travel
and a "moderate" effect on sports and exercise. Id.
       In May 2007, the RO denied Mr. Petitti's claim for a rating increase. R. at 1354-58. In
September 2007, Mr. Petitti filed a Notice of Disagreement with that decision asserting that his RA
was frequently exacerbated. R. at 1351. In support of his claim, he submitted to the RO a note from
his treating VA rheumatologist stating that "[o]ver the past year, [Mr. Petitti's RA] has worsened
requiring additional medications to control his disease." R. at 1352. Mr. Petitti perfected his appeal
to the Board. R. at 1302.
       In August 2011, the Board remanded the claim with instructions that Mr. Petitti undergo a
VA examination and obtain VA treatment records from March 2008 to the present. R. at 1260-66.
These records showed that Mr. Petitti experienced morning joint stiffness and fatigue. R. at 491-92,
494, 1226, 1330. Mr. Petitti rated his morning joint pain a 6 and on a scale of 1 to 10. R. at 278,
1037, 1200-01, 1226. This pain lasted from 30 minutes to 3 hours. R. at 178, 186, 215, 278, 1037,
1056. During the day, the pain was reduced to a 4 and increased to a 5 by the evening. R. at 278.
       Additionally, VA medical treatment records indicate that Mr. Petitti's RA medication caused
recurrent rashes, with secondary infections, affecting many areas including his nose, right eye lid,
scalp, trunk, thighs, and pubic area. R. at 1054, 1059, 1129-30, 1177-78, 1200-01. He also suffered
from other symptoms that were attributed to his medication, including rapid heart beat, vertigo,
dizziness, headaches, and blurred visions. R. at 1192. As a result of these side effects, his
medication was periodically changed. R. at 1036. After receiving infusions of his latest RA
medication, Mr. Petitti experienced occasional incapacitating flareups that lasted 2 to 3 days, causing
him to miss work. Id.
       In October 2011, Mr. Petitti underwent a VA examination. R. at 305-31. The examiner
noted that Mr. Petitti had pain and stiffness in his joints, including the ankles, knees, hands, and
back. Id. at 305. Mr. Petitti had a full range of motion of his joints, and the examiner remarked that


                                                  5
there was no objective evidence of painful motion during the range-of-motion testing or following
repetitive testing. Id. at 312-14, 318-20, 322-25. The 2011 VA examiner found that Mr. Petitti had
painful joints and noted that his RA caused "decreased mobility, weakness or fatigue, and pain."
R. at 321.
        In November 2012, the RO increased the disability rating for the service-connected RA to
40%, effective October 11, 2011, the date of the VA examination. R. at 436-44. In January 2013,
the Board determined that Mr. Petitti was entitled to a 40% disability rating for the entire period
starting in February 2007. The Board also denied a disability rating in excess of 40% for RA.
R. at 427.
        Mr. Petitti appealed the Board decision to the Court, and in July 2013, the parties filed a joint
motion for remand (JMR), which the Court subsequently granted. R. at 395. The parties agreed that
the Board did not provide an adequate statement of reasons or bases for its decision because the
Board did not discuss whether Mr. Petitti was entitled to an "additional, separate rating" under
38 C.F.R. § 4.59. R. at 397.
        In September 2013, Mr. Petitti submitted an affidavit describing an increase in his
symptomatolgy and pain. R. at 35-36. He stated that his arthritis affected every joint in his body,
but that it was worse in his feet, ankles, knees, hips, fingers, and wrists. R. at 35. He noted that his
joints are swollen and ached when he awakened. Id. He rated his joint pain as an 8 or 9 on a scale
of 1 to 10. Id. Throughout the day, he suffered from a dull throbbing pain that he rated as a 4 to 5.
Id. When he suffered severe flareups, the pain remained high throughout the day and lasted from
2 to 4 days. Id. He also stated that his RA limited his ability to stand, walk, and sit. Id. He became
fatigued walking to the mailbox at the end of his driveway. Id. He could not sit for a long period
without his joints swelling and aching. Id. He missed work 4 to 5 times a year with each absence
lasting from 2 to 3 days. Id.
        Additionally, Mr. Petitti submitted an affidavit from his daughter, who lived with him.
R. at 33-34. She attested to her father's difficulties in functioning because of his joint pain, noting
that he had difficulty holding a mug, preparing meals, and doing yard work. Id. She also observed
that prolonged standing and walking aggravated his symptoms. Id.




                                                   6
        On November 20, 2013, the Board issued the decision on appeal. R. at 2-23. The Board
found that, throughout the period of the appeal, Mr. Petitti's disability "has primarily been manifested
by morning stiffness, pain, and periodic swelling of his hands, feet, ankles, elbows, wrists, shoulders,
and spine; fatigue; and flare ups occurring as frequently as once a month to once every five or six
months." R. at 16. Additionally, the Board found that "there is objective evidence of stiffness,
gelling, tenderness, and synovitis affecting multiple joints." Id. Further, the Board determined that
Mr. Petitti's complaints of joint pain were "credible and competent." R. at 20. Nonetheless, the
Board determined that Mr. Petitti was not entitled to a disability rating higher than 40% under DC
5002. R. at 16-17. Additionally, the Board determined that because the VA examinations did not
show "limited motion" on range- of-motion testing or "objective evidence of pain on movement even
following repetitive testing," Mr. Petitti was not entitled to a 10% disability rating for each joint
under 38 C.F.R. § 4.59. R. at 19.


                                II. THE PARTIES' ARGUMENTS
        This case involves the interplay between 38 C.F.R. § 4.71a, DC 5002 and 38 C.F.R. § 4.59.
Initially Mr. Petitti argued that "§ 4.59 provides independent bases for awarding a compensable
rating." Appellant's Supplemental Memorandum of Law at 2. However, at oral argument, Mr. Petitti
agreed with the Secretary that § 4.59 does not create a "free-standing avenue" for compensable
disability ratings based on pain. See May 5, 2015, Oral Argument Recording at 18:08-38; Secretary's
Brief (Br.) at 9. Instead, at oral argument, Mr. Petitti agreed with the Secretary that § 4.59 and, in
this case DC 5002, work in tandem to authorize a minimum compensable rating of 10%, per joint,
to be combined but not added, for painful motion even though there is no actual limitation of motion.
See May 5, 2015, Oral Argument Recording at 18:08-38; Secretary's Br. at 9-11. However, the
parties do not agree on what constitutes painful motion and what evidence the Board is required to
consider when making this determination.
        On the one hand, Mr. Petitti contends that the Board is required to consider all lay and
medical evidence regarding pain. Appellant's Br. at 7-9; Appellant's Reply Br. at 7-9; Appellant's
Supplemental Memorandum of Law at 1, 4-6. Mr. Petitti urges the Court to reverse the Board
decision and argues that the Board's decision failed to take into account the lay evidence regarding


                                                   7
Mr. Petitti's joint pain, which he experiences both at rest and while in motion during activities such
as walking, standing, and sitting. Appellant's Br. at 7-9; Appellant's Reply Br. at 1.
       The Secretary counters that under § 4.59 painful motion is required and the mere presence
of joint pain is not sufficient. Secretary's Supplemental Memorandum of Law at 4-5, 8-10. Further,
he contends that "objective" evidence is the only evidence the Board may consider. Secretary's Br.
at 11; Secretary's Supplemental Memorandum of Law at 4, 8-10. Because the VA examinations did
not show that Mr. Petitti had painful motion during the range-of-motion testing, the Secretary argues
that the Board decision should be affirmed. Secretary's Br. at 9-10.


                                          III. ANALYSIS
       The "interpretation of a statute or regulation is a question of law," Lane v. Principi, 339 F.3d
1331, 1339 (Fed. Cir. 2003), and the Court's review is performed de novo, Kent v. Principi, 389 F.3d
1380, 1384 (Fed. Cir. 2004); see also Smith v. Brown, 35 F.3d 1516, 1523 (Fed. Cir. 1994) (stating
that the canons of statutory interpretation also apply to interpreting regulations). Regulatory
interpretation begins with the language of the regulation, the plain meaning of which is derived from
its text and its structure.   See Sharp v. Shinseki, 23 Vet. App. 267, 271 (2009); see also
McGee v. Peake, 511 F.3d 1352, 1356 (Fed. Cir. 2008); Gardner v. Derwinski, 1 Vet. App. 584, 586
(1991) ("Determining a statute's [or regulation's] plain meaning requires examining the specific
language at issue and the overall structure of the statute [or regulation]." (citing Bethesda Hosp.
Ass'n v. Bowen, 485 U.S. 399, 403-05, (1988))), aff'd sub nom. Gardner v. Brown, 5 F.3d 1456 (Fed.
Cir. 1993), aff'd, 513 U.S. 115, 115, (1994). If the plain meaning of a regulation is clear from the
language, that meaning controls and that is the end of the matter. Pacheco v. Gibson, 27 Vet. App.
21, 25 (2014); Johnson v. Brown, 9 Vet. App. 369, 371 (1996). An agency's interpretation of an
ambiguous regulation is entitled to substantial deference by the Court so long as that interpretation
is not inconsistent with the language of the regulation or is otherwise plainly erroneous and
represents the agency's considered view on the matter. Mulder v. Gibson, 27 Vet. App. 10, 16 (2014)
(citing Smith v. Nicholson, 451 F.3d 1344, 1349 (Fed. Cir. 2006) (citing Auer v. Robbins, 519 U.S.
452, 461-62 (1997))).




                                                  8
                             A. Interplay Between DC 5002 and § 4.59
        To resolve the questions before the Court, it is necessary to examine DC 5002 and § 4.59.
Thus, the starting point is the text of the regulations.
        Title 38 C.F.R. § 4.71a, DC 5002, describes how, under the disability rating schedule, RA
is to be evaluated as follows:
        As an active process:
        With constitutional manifestations associated with active joint involvement, totally
        incapacity                                                                 100


        Less than criteria for 100% but with weight loss and anemia productive of severe
        impairment of health or severely incapacitating exacerbations occurring 4 or more
        times a year or a lesser number over prolonged periods                   60


        Symptom combinations productive of definite impairment of health objectively
        supported by examination findings or incapacitating exacerbations occurring 3 or
        more times a year                                                     40


        One or two exacerbations a year in a well-established diagnosis             20


        For chronic residuals:

        For residuals such as limitation of motion or ankylosis, favorable or unfavorable, rate
        under the appropriate diagnostic codes for the specific joints involved. Where
        however, the limitation of motion of the specific joint or joints involved is
        noncompensable under the codes a rating of 10 percent is for application for each
        such major joint or group of minor joints affected by limitation of motion, to be
        combined, not added under diagnostic code 5002. Limitation of motion must be
        objectively confirmed by findings such as swelling, muscle spasm, or satisfactory
        evidence of painful motion.

                Note: The ratings for the active process will not be combined with the
                residual ratings for limitation of motion or ankylosis. Assign the
                higher evaluation.




                                                   9
38 C.F.R. § 4.71a, DC 5002 (emphasis added). Thus, under DC 5002, a claimant with RA is given
the higher of two evaluations evaluated either (1) as an active process or (2) based on the chronic
residuals associated with the disease such as limitation of motion or ankylosis.
       For chronic residuals, the first sentence of DC 5002 provides that a claimant is to be
evaluated under the DC that is appropriate for the specific joint involved. If the claimant has actual
limitation of motion, which meets the criteria of the appropriate DC involved, he or she may be
assigned the corresponding disability rating under the relevant DC. However, the second sentence
of DC 5002 regarding chronic residuals goes on to state that limitation of motion that is
noncompensable under the appropriate DC for the affected joint may still be compensable on the
basis of a minimum disability rating for each major joint or group of minor joints affected. The last
sentence of DC 5002 provides that limitation of motion must be objectively confirmed by, among
other things, satisfactory evidence of painful motion. Thus, the plain language of DC 5002 makes
limitation of motion a prerequisite for both a compensable disability rating under the DC relevant
to the particular joint involved and for a minimum disability rating.
       Section 4.59 is one of several regulations that precede the rating schedule for the
musculoskeletal system and explain how to arrive at proper evaluations under the DCs appearing in
the disability rating schedule. See generally DeLuca v. Brown, 8 Vet. App. 202, 204-08 (1995);
Schafrath v. Derwinski, 1 Vet. App. 589, 591-93 (1991). Section 4.59, entitled "Painful Motion,"
provides:

       With any form of arthritis, painful motion is an important factor of disability, the
       facial expression, wincing, etc., on pressure or manipulation, should be carefully
       noted and definitely related to affected joints. Muscle spasm will greatly assist the
       identification. Sciatic neuritis is not uncommonly caused by arthritis of the spine. The
       intent of the schedule is to recognize painful motion with joint or periarticular
       pathology as productive of disability. It is the intention to recognize actually painful,
       unstable, or malaligned joints, due to healed injury, as entitled to at least the
       minimum compensable rating for the joint. Crepitation either in the soft tissues such
       as the tendons or ligaments, or crepitation within the joint structures should be noted
       carefully as points of contact which are diseased. Flexion elicits such manifestations.
       The joints involved should be tested for pain on both active and passive motion, in




                                                  10
         weight-bearing and nonweight-bearing and, if possible, with the range of the opposite
         undamaged joint.

38 C.F.R. 4.59 (2015) (emphasis added).

         The first sentence of § 4.59 notes that painful motion is an important factor of a disability.4
The fourth sentence of the regulation goes on to state that it is the intent of the rating schedule to
recognize that painful motion of a joint is capable of causing disability, and the fifth sentence ensures
that a veteran experiencing an "actually" painful joint is entitled to at least the minimum
compensable rating for the joint under the appropriate DC to the joint involved.5,6
         Hence, the plain language of DC 5002 and § 4.59 each provide that a claimant may be
entitled to a minimum disability rating. Under DC 5002, a minimum disability rating is triggered
where there is limitation of motion, which is manifested by "satisfactory evidence of pain." Under
§ 4.59, the trigger for a minimum disability rating is an "actually painful, unstable, or malaligned
joint[ ]." Section 4.59 plainly speaks to both the "painful motion" of joints and "actually painful"
joints. "Actually" means "existing in fact or reality." WEBSTER'S THIRD NEW INTERNATIONAL
DICTIONARY 22 (1961) [hereinafter WEBSTER'S]. Reading § 4.59 and DC 5002 together, the Court
finds the terms "painful motion" and "actually painful motion" to be synonymous. We cannot
conceive of a situation in which an "actually painful" joint would not necessarily connote a joint that
was painful on motion. As discussed more fully below, prior Court interpretations guide the Court
as to the meaning of the terms "limitation of motion" and "painful motion," referred to in these




         4
             In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court held that the regulation is not limited to arthritis.
         5
          At oral argument, the Secretary stated that this sentence of the regulation applies to painful motion that is
caused by either a healed injury or a disease. See May 5, 2015, Oral Argument Recording at 29:30-31:25.
         6
           In his brief, the Secretary contends that, under his longstanding interpretation of § 4.59, a claimant is entitled
to a minimum compensable disability rating for a joint where there is "painful motion" even though there is no actual
limitation of motion. Secretary's Br. at 9-10. The Secretary also notes that he espoused this view in VA Gen. Coun.
Prec. 9-98 (Aug. 14, 1998). Id. Additionally, the Court observes that the Secretary has taken this view in previous
pleadings filed with this Court. See Mitchell v. Shinseki, U.S. Vet. App. No. 09-2169, Secretary's Response (Resp.) to
April 6, 2011, Order at 1 (stating a veteran is entitled to a minimum compensable disability rating for a joint where there
is "painful motion" even though "there is no actual limitation of motion that meets a compensable threshold under the
applicable diagnostic criteria"); see also Burton v. Shinseki, U.S. Vet. App. No. 09-2873, Secretary's Resp. to
May 9, 2011, Order at 2-3.

                                                             11
regulations, and how they operate together to enable a claimant to receive a minimum compensable
disability rating.
                                        B. Prior Court Interpretations
        In Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991), this Court analyzed the relationship
between § 4.59 and DC 5003 (for degenerative arthritis). The Court's discussion is particularly
instructive because the structure and language of DC 5003 is similar to those of DC 5002. Under
both DCs, a claimant whose arthritis limits the range of motion of a joint or joints will be evaluated
under the DCs specifically applicable to the particular joint or joints when the limitation is
compensable. Such a claimant will be assigned a compensable rating for actual limitation of motion
under the DC for the specific joints involved. Additionally, DC 5003, like DC 5002, provides that
limitation of motion that is noncompensable under the DC for the affected joint may otherwise
entitle a veteran to a 10% disability rating for each major joint or group of minor joints affected,
where there is limitation of motion objectively confirmed by "satisfactory evidence of painful
motion."
        In Lichtenfels, the Court held that "[r]ead together, DC 5003[] and § 4.59, thus state that
painful motion of a major joint or groups [of minor joints] caused by degenerative arthritis, where the
arthritis is established by x-ray, is deemed to be limited motion and entitled to a minimum 10[%]
rating, per joint, . . . even though there is no actual limitation of motion." 1 Vet. App. at 488
(emphasis omitted). Thus, Lichtenfels concluded that the minimum disability rating under DC 5003
(for limitation of motion manifested by pain) dovetails with the minimum disability rating under
§ 4.59 (for painful motion). Essentially, Lichtenfels held that § 4.59 serves as a bridge linking painful
motion and limitation of motion, with the result that a claimant who has painful motion is considered
to have limited motion under DC 5003 even though actual motion is not limited. Lichtenfels, supra.
Because of the striking similarities between the language in DCs 5002 and 5003 pertaining to the
assignment of a minimum rating for noncompensable limitation of motion, the Court concludes that
Lichtenfels's interpretation of the effect of § 4.59 on DC 5003 also applies to DC 5002.7 Thus, when


        7
          The Court recognizes that DC 5002 and DC 5003 are not identical. Under DC 5003, a claimant need not
demonstrate limitation of motion—which, as we have just clarified, can be evidenced by a showing of painful
motion—when the claimant has x-ray evidence of degenerative arthritis involving two or more major joints or two or
more minor groups of joints. DC 5002 does not have a corresponding x-ray provision. However, this difference between

                                                         12
DC 5002 is read in conjunction with § 4.59, painful motion of a joint is deemed to be limited motion
of that joint, and evidence of painful motion satisfies the requirement for limited motion under DC
5002. Because the Court holds that § 4.59's reference to "painful motion" is equated with the
reference to "limitation of motion" in DC 5002, a claimant with RA who demonstrates that he has
painful motion of a joint is entitled to the minimum disability rating for that joint under DC 5002 and
§ 4.59, even though the claimant does not have actual limitation of motion.
         Further, it is important to view the Court's holding in this case in relation to
Mitchell v. Shinseki, 25 Vet. App. 32 (2011). In Mitchell, the appellant was seeking a disability rating
increase in excess of 10% for the residuals of reconstructive surgery of the anterior cruciate ligament
of the left knee. Because the limitation of motion of her knee was noncompensable under the
appropriate DCs for flexion and extension of the knee, she was assigned a 10% disability rating under
the second part of DC 5003 for painful motion of the knee.
         Not satisfied with the minimum disability rating, Ms. Mitchell argued that because she
experienced pain throughout the entire range of motion of her left leg, and because Lichtenfels held
that painful motion is deemed limited motion, the Board should have considered that the motion of
her left knee was completely limited and assigned the maximum disability ratings under the DCs for
flexion and extension because her painful motion was equivalent to limited motion at those levels.
Id. at 34. The Court in Mitchell specifically rejected this argument. The Court noted that the
statement in Lichtenfels equating painful motion with limited motion was made in the context of a
discussion of a minimum disability rating and did not "suggest that maximum disability ratings were
appropriate compensation" for painful motion where the range of motion is not actually limited.8
Here, like Ms. Lichtenfels, Mr. Petitti is seeking the minimum disability rating. Thus, he did not have
to show actual limitation of motion that corresponds to the requirements of the appropriate DC for


the two DCs is not pertinent to the Court's holding in this case, which is based upon the notable similarities between the
language of the two DCs regarding limitation of motion, i.e., painful motion, as a basis for a minimum disability rating.
         8
            Mitchell also discussed 38 C.F.R. §§ 4.40 and 4.45, regulations that are not relevant to Mr. Petitti's argument
for the minimum disability rating for painful motion under DC 5002 and § 4.59. Consideration of these regulations might
result in a disability rating higher than the minimum disability rating for a particular joint. Mitchell aptly stated that under
these regulations "pain in and of itself does not rise to the level of functional loss." Mitchell, 25 Vet. App. at 37.
Rather,"pain may result in functional loss, but only if it limits the ability 'to perform the normal working movements of
the body with normal excursion, strength, speed, coordination[,] or endurance.'" Id. (quoting 38 C.F.R. § 4.40 (2011)).

                                                              13
the individual joints. Moreover, because Mr. Petitti is seeking only a minimum disability rating, the
Court's holding here is consistent with Mitchell.
                                          C. Painful Motion
       Having concluded that DC 5002, when read in light of § 4.59, authorizes the minimum
disability rating per joint where there is painful, albeit nonlimited, motion, the question remains what
constitutes painful motion and what type of evidence is sufficient under the regulation to verify
painful motion. Mr. Petitti contends that the Board should make the determination as to painful
motion based on all evidence, including lay and medical evidence, regarding pain, including the
effects of pain on the use of joints in everyday activity such as walking, sitting, and standing.
Appellant's Br. at 7-9; Appellant's Reply Br. at 7-9. Appellant's Supplemental Memorandum of Law
at 1, 4-6. The Secretary takes a much narrower view and contends that the Board determination is
to be based only on objective evidence. In this case, he contends that the only objective evidence of
painful motion is in the form of the range-of-motion testing. Secretary's Br. at 11; Secretary's
Supplemental Memorandum of Law at 4, 8-10.
       At oral argument, the Secretary noted that the language of § 4.59 does not state that
assignment of a minimum compensable disability rating for a joint requires objective evidence of
painful motion. See May 5, 2015, Oral Argument Recording at 38:40-48. Nevertheless, the Secretary
contends that, when § 4.59 and DC 5002 are read together, it is clear that objective evidence of
painful motion is required. He takes this position because he contends that DC 5002 requires
objective evidence of painful motion. The Court agrees that § 4.59 does not require objective
evidence of painful motion. The regulation does not speak to the type of evidence required when
assessing painful motion and therefore certainly does not, by its own terms, restrict evidence to
"objective" evidence.
       Turning to DC 5002, that regulation states that "[l]imitation of motion must be objectively
confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion."
This sentence plainly requires that "limitation of motion" be "objectively confirmed." "Objective"
means "perceptible to persons other than an affected individual." WEBSTER'S at 1556; see also
DORLAND'S at 1309 (defining "objective" as "perceptible to the external senses"). "To confirm"
means "to give new assurance of the truth or validity of: CORROBORATE." WEBSTER'S at 476.


                                                    14
Hence, DC 5002 requires that limitation of motion must be corroborated by a person other than the
veteran based upon that person's observations.
         DC 5002 also describes the evidence that will "objectively confirm" limitation of motion. The
verb "confirmed" is followed by the prepositional phrase "by findings such as swelling, muscle spasm,
or satisfactory evidence of painful motion." This phrase contains examples of evidence that indicate
that a veteran has "limitation of motion." The use of the words "such as" in the phrase connotes that
the examples provided are incomplete and part of a nonexhaustive list. The first two examples,
"swelling" and "muscle spasm," are specific findings that, if present, "objectively confirm" limitation
of motion. The series is completed by the third item: "or satisfactory evidence of painful motion."
Unlike the first two items, which are specific and require that a "finding[ ]" be made, the last is
general and broadly worded so that it would include any information that adequately demonstrates
that a veteran has painful motion.                Hence, a doctor's observations of a veteran's painful
motion–including that observed during range-of-motion tests–fall within the ambit of "satisfactory
evidence of painful motion."
         However, contrary to the Secretary's assertions, lay statements or evidence may also be
included within the umbrella of "objectively confirmed" evidence of painful motion. Because
"satisfactory evidence of painful motion" is capacious, it not only includes a doctor's observations of
a veteran's painful motion, but also encompasses lay descriptions of a veteran's painful motion.
Observations from a lay person who witnesses a veteran's painful motion satisfies the requirement
of objective and independent verification of a veteran's painful motion. Thus, the visible behavior
or facial expression of a veteran observed by another may constitute "satisfactory evidence of painful
motion." Cf. 38 C.F.R. § 4.59 (noting that "facial expression, wincing, etc." are useful indicators of
painful motion). Therefore, a lay description detailing observations of a veteran's difficulty walking,
standing, sitting, or undertaking other activity falls within the scope of "satisfactory evidence of
painful motion" that has been "objectively confirmed."9

         9
            VA has promulgated a regulation pertaining to disability compensation benefits for undiagnosed illnesses
associated with Persian Gulf veterans. Under that regulation, "'objective indications of chronic disability,' include both
'signs,' in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical
indicators that are capable of independent verification." 38 C.F.R. § 3.317(a)(3) (2015). Although this regulation
involves a different context (i.e., service connection for disability compensation for Persian Gulf illnesses), VA has
recognized that "objective" manifestations of an undiagnosed illness not only include the "objective perceptible"

                                                           15
         Lay testimony may also consist of a veteran's own statements to the extent that the statements
describe symptoms capable of lay observation. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.
Cir. 2007) (lay persons are generally competent to provide evidence on observable symptoms); see
also 38 C.F.R. § 3.159(a)(2) (2015). However, because DC 5002 requires that "satisfactory of
evidence of pain" be "objectively confirmed," a veteran's testimony, alone, is not enough. There must
also be objective confirmation from a person other than the veteran or claimant, be it a medical
examiner or a lay person, of a veteran's joint pain. Having examined the language of DC 5002, the
Court concludes that the Secretary is correct that the provision requires objective evidence of painful
motion, but is unpersuaded by his contention that such confirmation is limited to a doctor's finding,
specifically involving range-of-motion tests.
         Our conclusion is buttressed by Lichtenfels, which is illustrative as to the evidence the Board
must consider in determining whether painful motion is present. In Lichtenfels, the appellant was
seeking a 10% disability rating for arthritis of the lumbar spine under DC 5003. Like DC 5002,
limitation of motion under DC 5003 "must be objectively confirmed by findings such as swelling,
muscle spasm, or satisfactory evidence of pain." The evidence before the Board included a VA
examination in which Ms. Lichtenfels had full range of motion of the lumbar spine without pain or
tenderness.        The VA examiner also found that she had a history of recurrent arthralgia.10
Additionally, Ms. Lichtenfels reported to the examiner that when she woke up in the morning, she
experienced stiffness and aching all over her lower back, which improved during the day with
activity. Lichtenfels, 1 Vet. App. at 485.
         The Board denied Ms. Lichtenfels a minimum disability rating under DC 5003 for the lumbar
spine on the basis that she had a full range of motion of the back without pain. The Court reversed
the Board's finding as clearly erroneous and ordered that Ms. Lichtenfels be assigned a minimum
(10%) disability rating for her lumbar spine because the evidence showed that she had backaches in
the morning and "recurrent arthralgia." Lichtenfels, 1 Vet. App. at 487. Thus, Lichtenfels found that,



evidence from a physician but also other evidence, such as lay testimony, that is "capable of independent verification."
It is apparent from the broad language of DC 5002 that "objectively confirmed" findings of painful motion, like
"objective indications" in 38 C.F.R. § 3.317(a)(3), include both medical and lay evidence.
         10
              "Arthraglia" is "pain in a joint." DORLAND'S at 150.

                                                            16
under DC 5003, a claimant's assertion of painful joints, confirmed by a VA examiner's statement that
the claimant has a history of "recurrent" joint pain, is satisfactory evidence of painful motion under
DC 5003. If painful motion on range-of-motion tests were the only acceptable evidence of painful
motion, Lichtenfels would not have reversed the Board decision finding it clearly erroneous.
        Here, the record is replete with medical evidence and lay testimony regarding Mr. Petitti's
actually painful joints. In September 2013, the appellant and his daughter submitted affidavits
describing his actually painful joints and the effects of his pain on his daily activities, including
standing, walking, and sitting. The Board described the affidavits as follows:
        His daughter related that her father is walking slower and needing to take more
        frequent breaks from activities. She stated she has to provide him assistance,
        especially in the mornings. She mentioned the pain [Mr. Petitti] experiences and how
        it is worse during weather changes and during flare-ups. [Mr. Petitti] stated his joints
        are swollen and ache when he wakes up for about an hour or so. He described the
        pain as "dull" and "throbbing" and that it lasts all day. He stated that he has severe
        flare-ups about 3 to 4 times a year that will last 2 to 4 days at a time. He reported that
        his arthritis limits his ability to stand, walk and sit. He stated he is extremely fatigued
        and has trouble even walking to his mailbox. He indicated he works as a sales
        associate and his job requires two hours of walking a day. He related that he has about
        4 to 5 absences from work a year and misses 2 to 3 days each time.
R. at 16. The Board found the lay evidence that RA is manifested by dull and throbbing joint pain
"competent and credible." R. at 16, 20. Additionally, the 2007 VA examiner found that Mr. Petitti
had painful joints with "decreased mobility, decreased manual dexterity, and lack of stamina."
R. at 1370. A 2011 VA examiner made similar findings of painful joints and noted that Mr. Petitti's
RA caused "decreased mobility, weakness or fatigue, and pain." R. at 321. Based on the lay and
medical evidence, the Board found that Mr. Petitti's disability "has primarily been manifested by
morning stiffness, pain and periodic swelling of his hands, feet, ankles, elbows, wrists, shoulders, and
spine; fatigue; and flare-ups occurring as frequently as once a month to once every five or six
months." R. at 16. Additionally, the Board found that there "is objective evidence of stiffness,
gelling, tenderness and synovitis affecting multiple joints." Id. In describing Mr. Petitti's disability
picture, the Board found that "[t]here is no doubt that pain exists that is daily and causes fatigue and
stiffness." R. at 19.




                                                    17
         Despite these findings, the Board determined that Mr. Petitti did not have painful motion of
the joints because the VA examiner found that he did not have painful motion during range-of-motion
tests performed on the joints. Id. The Court finds that the Board erred in concluding that painful
motion may be established only by an examiner's findings on range-of-motion tests of the joints.
Given the Board's finding that Mr. Petitti was credible, the Board's acceptance of the lay evidence
from the veteran's daughter regarding her observations as to the effects of his joint pain on his daily
activities, and the Board's notation as to the objective findings made by several VA examiners, the
Court holds that the Board's conclusion that Mr. Petitti did not have objective evidence of painful
motion of the joints is clearly erroneous. Indeed, the Board's specific findings regarding the evidence
support the opposite conclusion: Mr. Petitti had satisfactory evidence of "actually painful" joints; thus,
within the meaning of DC 5002, Mr. Petitti had "satisfactory evidence of painful motion." Therefore,
the Court will reverse the Board's finding that Mr. Petitti did not have objective evidence of painful
motion and remand the matter to the Board to determine the specific joints affected by RA and
whether Mr. Petitti would receive a higher disability rating for the chronic residuals of his RA.11
Reversal is appropriate "where the Board has performed the necessary fact finding and explicitly
weighed the evidence" and this Court, based "on the entire evidence, . . . is left with the definite and
firm conviction that a mistake has been committed." Deloach v. Shinseki, 704 F.3d 1370, 1380 (Fed.
Cir. 2013); see Gutierrez v. Principi, 19 Vet. App. 1, 10 (2004) ("[R]eversal is the appropriate remedy
when the only permissible view of the evidence is contrary to the Board's decision.").
         On remand, Mr. Petitti is free to submit additional evidence and argument in accordance with
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999) (per curiam order). See Kay v. Principi,
16 Vet. App. 529, 534 (2002). "A remand is meant to entail a critical examination of the justification
for the decision" by the Board. Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991). In addition, the
Board shall proceed expeditiously, in accordance with 38 U.S.C. § 7112 (expedited treatment of
remanded claims).


         11
            The Court notes that the appellant clarified in his briefs that he is not arguing that he is entitled to a 40%
disability rating for RA as an active process in addition to a disability rating for this condition based on the chronic
residuals. He agrees that this combination is not permissible under the regulations and would constitute pyramiding, i.e.,
compensating a veteran more than once for the "same disability" or the "same manifestation." 38 C.F.R. § 4.14 (2015).


                                                            18
                                        IV. CONCLUSION
       After consideration of the appellant's and the Secretary's briefs, and a review of the record on
appeal, the Court will REVERSE the Board's finding that Mr. Petitti did not have objective evidence
of painful motion, VACATE the November 20, 2013, Board decision, and REMAND the matter for
further adjudication so that the Board may determine the proper disability rating for Mr. Petitti's RA.




                                                  19